Brief Stricken and Order filed April 16, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01115-CV
                                    ____________

                   IN THE INTEREST OF P.N.T., A CHILD


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04069J

                                      ORDER

      This is a parental-rights termination case. The brief of appellant C.W.T.
(Father) brief discloses the names of the child’s paternal grandparents, who are
intervenors. The child’s identity may be ascertainable from the grandparents’ names.
The court may order that a minor’s parent or other family member be identified only
by an alias if necessary to protect a minor’s identity. Tex. R. App. P. 9.8(b)(1)(B).

      Accordingly, the court orders as follows:

         1. Father’s brief, filed April 5, 2019, is STRICKEN.

         2. To protect the identity of the child at issue in this case, the child’s
            parents and other family members must be identified only by an alias.
            Tex. R. App. P. 9.8(b)(1)(B).

         3. Appointed counsel for Father, Donald Crane, shall file a brief that
            complies with Rule 9.8(b)(1) and this order by April 19, 2019.

         4. If Crane does not file a brief as required by this order, he may be
            required to show cause why he should not be held in contempt of court.
            In addition, the court may require appointment of new counsel due to
            the failure to timely file appellant’s brief.
                                 PER CURIAM

Panel Consists of Justices Christopher, Bourliot, and Zimmerer




                                        2